EXHIBIT 10.3
FORM A
APOLLO GROUP, INC.
STOCK OPTION AGREEMENT
RECITALS
     A. The Corporation has implemented the Incentive Plan for the purpose of
providing eligible persons in the Corporation’s service with the opportunity to
receive one or more equity incentive awards designed to encourage them to
continue their service relationship with the Corporation.
     B. Optionee is to render valuable services to the Corporation, and this
Agreement is executed pursuant to, and is intended to carry out the purposes of,
the Incentive Plan in connection with the Corporation’s grant of an option to
Optionee as an additional inducement to perform those services.
     C. All capitalized terms in this Agreement shall have the meaning assigned
to them in the attached Appendix.
          NOW, THEREFORE, it is hereby agreed as follows:
          1. Grant of Option. The Corporation hereby grants to Optionee on
                    , 20      (the “Grant Date”) a Non-Statutory Option to
purchase            shares of the Corporation’s Class A Common Stock (the
“Option Shares”) at an exercise price of $       per share (the “Exercise
Price”), the closing price per share of such Class A Common Stock on the Nasdaq
Global Select Market on the Grant Date.
          2. Option Term. The term of this option shall commence on the Grant
Date and continue in effect until the close of business on                     ,
20      (the “Expiration Date”), unless sooner terminated in accordance with
Paragraph 5 or 6.
          3. Limited Transferability. This option shall be neither transferable
nor assignable by Optionee other than by will or the laws of inheritance
following Optionee’s death and shall be subject to the transfer restrictions set
forth in Section 13.5 of the Incentive Plan. This option may be exercised,
during Optionee’s lifetime, only by Optionee. However, Optionee may designate
one or more persons as the beneficiary or beneficiaries of this option, and this
option shall, in accordance with such designation, automatically be transferred
to such beneficiary or beneficiaries upon the Optionee’s death while holding
this option. Such beneficiary or beneficiaries shall take the transferred option
subject to all the terms and conditions of this Agreement, including (without
limitation) the limited time period during which this option may, pursuant to
Paragraph 5, be exercised following Optionee’s death.
          4. Dates of Exercise. This option shall vest and become exercisable
for the Option Shares in one or more installments, over Optionee’s period of
Service, in accordance with the following schedule:
                                        . However, this option may vest and
become exercisable in whole or in part on an accelerated basis in accordance
with the special vesting acceleration provisions of Paragraph 5 or Paragraph 6.
As the option becomes exercisable for one or more installments, those
installments shall accumulate, and the option shall remain exercisable for the
accumulated installments until the Expiration Date or sooner termination of the
option term under Paragraph 5 or 6.
          5. Cessation of Service. The option term specified in Paragraph 2
shall terminate (and this option shall cease to be outstanding) prior to the
Expiration Date should any of the following provisions become applicable:

1



--------------------------------------------------------------------------------



 



               (a) Except as otherwise expressly provided in subparagraphs
(b) through (e) of this Paragraph 5, should Optionee cease to remain in Service
for any reason while this option is outstanding, then Optionee shall have a
three (3)-month period measured from the date of such cessation of Service
during which to exercise this option for any or all of the Option Shares for
this option is vested and exercisable at the time of Optionee’s cessation of
Service, but in no event shall this option be exercisable at any time after the
Expiration Date.
               (b) Should Optionee’s Service terminate by reason of his death,
then this option, to the extent outstanding at that time but not otherwise
vested and exercisable for all the Option Shares, shall immediately vest and
become exercisable for that number of additional Option Shares (if any) in which
Optionee would have otherwise been vested under this option at the time of his
death had this option vested in a series of            (___) successive equal
monthly installments over the            (___)-year measured from
                    . Following Optionee’s death (whether before or after
termination of Service) this option may be exercised, for any or all of the
Option Shares for which this option is vested and exercisable at the time of
Optionee’s cessation of Service (including any Option Shares which vest on an
accelerated basis should such cessation of Service occur by reason of Optionee’s
death), by (i) the personal representative of Optionee’s estate or (ii) the
person or persons to whom the option is transferred pursuant to Optionee’s will
or the laws of inheritance following Optionee’s death, as the case may be.
However, if Optionee dies while holding this option and has an effective
beneficiary designation in effect for this option at the time of his death, then
the designated beneficiary or beneficiaries shall have the exclusive right to
exercise this option following Optionee’s death. Any such right to exercise this
option shall lapse, and this option shall cease to be outstanding, upon the
earlier of (i) the expiration of the twelve (12)-month period measured from the
date of Optionee’s death or (ii) the Expiration Date. Upon the expiration of
such limited exercise period or (if earlier) upon the Expiration Date, this
option shall terminate and cease to be outstanding for any exercisable Option
Shares for which the option has not otherwise been exercised.
               (c) Should Optionee cease Service by reason of Disability while
this option is outstanding, then this option, to the extent not otherwise at
that time vested and exercisable for all the Option Shares, shall immediately
vest and become exercisable for that number of additional Option Shares (if any)
in which Optionee would have otherwise been vested under this option at the time
of such cessation of Service had this option vested in a series of
                     (___) successive equal monthly installments over the
           (___)-year measured from                                         .
Optionee shall have a twelve (12)-month period measured from the date of such
cessation of Service during which to exercise this option for any or all of the
Option Shares for which this option is vested and exercisable at the time of
Optionee’s cessation of Service (including any Option Shares which vest on an
accelerated basis should such cessation of Service occur by reason of Optionee’s
Disability). In no event, however, shall this option be exercisable at any time
after the Expiration Date. Upon the expiration of such limited exercise period
or (if earlier) upon the Expiration Date, this option shall terminate and cease
to be outstanding for any exercisable Option Shares for which the option has not
otherwise been exercised.
               Alternative:
               (c) Should Optionee cease Service by reason of Disability while
this option is outstanding, then Optionee shall have a twelve (12)-month period
measured from the date of such cessation of Service during which to exercise
this option for any or all of the Option Shares for which this option is vested
and exercisable at the time of Optionee’s cessation of Service. In no event,
however, shall this option be exercisable at any time after the Expiration Date.
Upon the expiration of such limited exercise period or (if earlier) upon the
Expiration Date, this option shall terminate and cease to be outstanding for any
exercisable Option Shares for which the option has not otherwise been exercised.
               (d) The applicable period of post-Service exercisability in
effect pursuant to the foregoing provisions of this Paragraph 5 shall
automatically be extended by an additional period of time equal in duration to
any interval within such post-Service exercise period during which the exercise
of this option or the immediate sale of the Option Shares acquired under this
option cannot be effected in compliance with applicable federal and state
securities laws, but in no event shall such an extension result in the
continuation of this option beyond the Expiration Date.

2



--------------------------------------------------------------------------------



 



               (e) Should Optionee’s Service be terminated for Cause, then this
option, whether or not vested and exercisable, shall terminate immediately and
cease to be outstanding.
               (f) During the limited period of post-Service exercisability,
this option may not be exercised in the aggregate for more than the number of
Option Shares for which this option is, at the time of Optionee’s cessation of
Service, vested and exercisable pursuant to the Vesting Schedule specified in
Paragraph 2 or the special vesting acceleration provisions of Paragraph 5(b) [or
5(c)] above or Paragraph 6. This option shall not vest or become exercisable for
any additional Option Shares, whether pursuant to the normal Vesting Schedule
specified in Paragraph 2 or the special vesting acceleration provisions of
Paragraphs 5(b) [5(c)] and 6 of this Agreement, following the Optionee’s
cessation of Service. Upon the expiration of such limited exercise period or (if
earlier) upon the Expiration Date, this option shall terminate and cease to be
outstanding for any exercisable Option Shares for which the option has not
otherwise been exercised.
          6. Special Acceleration of Option.
               (a) This option, to the extent outstanding at the time of an
actual Change in Control but not otherwise fully exercisable, shall
automatically accelerate so that this option shall, immediately prior to the
effective date of such Change in Control, become exercisable for all of the
Option Shares at the time subject to this option and may be exercised for any or
all of those Option Shares as fully vested shares of Class A Common Stock.
               (b) Immediately following the Change in Control, this option
shall terminate and cease to be outstanding, except to the extent assumed by the
successor corporation (or parent thereof) or otherwise continued in effect
pursuant to the terms of the Change in Control transaction.
               (c) If this option is assumed in connection with a Change in
Control or otherwise continued in effect, then this option shall be
appropriately adjusted, immediately after such Change in Control, to apply to
the number and class of securities into which the shares of Class A Common Stock
subject to this option would have been converted in consummation of such Change
in Control had those shares actually been outstanding at the time. Appropriate
adjustments shall also be made to the Exercise Price, provided the aggregate
Exercise Price shall remain the same. To the extent the actual holders of the
Corporation’s outstanding Class A Common Stock receive cash consideration for
their Common Stock in consummation of the Change in Control, the successor
corporation may, in connection with the assumption or continuation of this
option, substitute one or more shares of its own common stock with a fair market
value equivalent to the cash consideration paid per share of Common Stock in
such Change in Control, provided such common stock is readily tradable on an
established U.S. securities exchange or market.
               (d) This Agreement shall not in any way affect the right of the
Corporation to adjust, reclassify, reorganize or otherwise change its capital or
business structure or to merge, consolidate, dissolve, liquidate or sell or
transfer all or any part of its business or assets.
          7. Adjustment in Option Shares. Should any change be made to the
Class A Common Stock by reason of any stock split, stock dividend,
recapitalization, combination of shares, exchange of shares, spin-off
transaction, extraordinary dividend or distribution or other change affecting
the outstanding Class A Common Stock as a class without the Corporation’s
receipt of consideration, or should the value of outstanding shares of
Class Common Stock be substantially reduced as a result of a spin-off
transaction or an extraordinary dividend or distribution, or should there occur
any merger, consolidation or other reorganization, then equitable adjustments
shall be made by the Plan Administrator to (i) the total number and/or class of
securities subject to this option and (ii) the Exercise Price per share,
provided, however, that the aggregate Exercise Price shall remain the same. The
adjustments shall be made in such manner as the Plan Administrator deems
appropriate in order to reflect such change, and those adjustments shall be
final, binding and conclusive upon Optionee and any other person or persons
having an interest in the option. In the event of any Change in Control
transaction, the adjustment provisions of Paragraph 6(c) shall be controlling.

3



--------------------------------------------------------------------------------



 



          8. Stockholder Rights. The holder of this option shall not have any
stockholder rights with respect to the Option Shares until such person shall
have exercised the option, paid the Exercise Price and become a holder of record
of the purchased shares.
          9. Manner of Exercising Option.
               (a) In order to exercise this option with respect to all or any
part of the Option Shares for which this option is at the time exercisable,
Optionee (or any other person or persons exercising the option) must take the
following actions:
               (i) Execute and deliver to the Corporation a Notice of Exercise
as to the Option Shares for which the option is exercised or comply with such
other procedures as the Corporation may establish for notifying the Corporation
of the exercise of this option for one or more Option Shares.
               (ii) Pay the aggregate Exercise Price for the purchased shares in
one or more of the following forms:
               (A) cash or check made payable to the Corporation;
               (B) shares of Common Stock (whether delivered in the form of
actual stock certificates or through attestation of ownership in a manner
reasonably satisfactory to the Corporation) held for the requisite period (if
any) necessary to avoid any resulting charge to the Corporation’s earnings for
financial reporting purposes and valued at Fair Market Value on the Exercise
Date; or
               (C) through a special sale and remittance procedure pursuant to
which Optionee (or any other person or persons exercising the option) shall
concurrently provide irrevocable instructions (i) to a brokerage firm
(reasonably satisfactory to the Corporation for purposes of administering such
procedure in accordance with the Corporation’s pre-clearance/pre-notification
policies) to effect the immediate sale of the purchased shares and remit to the
Corporation, out of the sale proceeds available on the settlement date,
sufficient funds to cover the aggregate Exercise Price payable for the purchased
shares plus all applicable Withholding Taxes required to be withheld by the
Corporation by reason of such exercise and (ii) to the Corporation to deliver
the certificates for the purchased shares directly to such brokerage firm on
such settlement date in order to complete the sale.
     Except to the extent the sale and remittance procedure is utilized in
connection with the option exercise, payment of the Exercise Price must
accompany the Notice of Exercise (or other notification procedure).
               (iii) Furnish to the Corporation appropriate documentation that
the person or persons exercising the option (if other than Optionee) have the
right to exercise this option.
               (iv) Make appropriate arrangements with the Corporation (or
Parent or Subsidiary employing Optionee) for the satisfaction of all Withholding
Taxes applicable to the option exercise.

4



--------------------------------------------------------------------------------



 



               (b) As soon as practical after the Exercise Date and the
Corporation’s collection of the applicable Withholding Taxes, the Corporation
shall issue to or on behalf of Optionee (or any other person or persons
exercising this option) a certificate for the purchased Option Shares.
               (c) In no event may this option be exercised for any fractional
shares.
          10. Withholding Taxes. Optionee may satisfy the Withholding Taxes
applicable to each exercise of this option by either (i) delivering to the
Corporation that number of shares of Class A Common Stock then owned by
Optionee, duly endorsed for transfer to the Corporation and free and clear of
any liens, claims, security interests or other encumbrances, with an aggregate
Fair Market Value equal of the dollar amount of such Withholding Taxes,
(ii) delivering to the Corporation cash, a check payable to the Corporation or
such other form of payment permitted by the Plan Administrator in the aggregate
dollar amount required to satisfy such Withholding Taxes or (iii) using a
portion of the sale proceeds of the purchased Option Shares to satisfy such tax
withholding amount, to the extent Optionee exercises the Option pursuant to the
sale and remittance procedure set forth in paragraph 9(a)(ii)(C) hereof.
          11. Compliance with Laws and Regulations. The exercise of this option
and the issuance of the Option Shares upon such exercise shall be subject to
compliance by the Corporation and Optionee with all applicable requirements of
law relating thereto and with all applicable regulations of any Stock Exchange
on which the Class A Common Stock may be listed for trading at the time of such
exercise and issuance. All shares of Class A Common Stock issued pursuant to the
exercise of this option shall be registered on a Form S8 registration statement
under the Securities Act of 1933, as amended.
          12. Successors and Assigns. Except to the extent otherwise provided in
Paragraphs 3 and 6, the provisions of this Agreement shall inure to the benefit
of, and be binding upon, the Corporation and its successors and assigns and
Optionee, Optionee’s assigns, the legal representatives, heirs and legatees of
Optionee’s estate and any beneficiaries of this option designated by Optionee.
          13. Notices. Any notice required to be given or delivered to the
Corporation under the terms of this Agreement shall be in writing and addressed
to the Corporation at its principal corporate offices or shall be effected by
properly-addressed electronic mail delivery. Any notice required to be given or
delivered to Optionee shall be in writing and addressed to Optionee at the
address at the time on file for Optionee in the Corporation’s Human Resources
Department. All notices shall be deemed effective upon personal delivery or upon
deposit in the U.S. mail, postage prepaid and properly addressed to the party to
be notified.
          14. Construction. This Agreement and the option evidenced hereby are
made and granted pursuant to the Incentive Plan and are in all respects limited
by and subject to the terms of the Incentive Plan and the Employment Agreement.
All decisions of the Plan Administrator with respect to any question or issue
arising under the Incentive Plan or this Agreement shall be conclusive and
binding on all persons having an interest in this option.
          15. Governing Law. The interpretation, performance and enforcement of
this Agreement shall be governed by the laws of the State of Arizona without
resort to that State’s conflict-of-laws rules.
          16. Employment at Will. Nothing in this Agreement or in the Incentive
Plan shall confer upon Optionee any right to continue in Service for any period
of specific duration or interfere with or otherwise restrict in any way the
rights of the Corporation (or any Parent or Subsidiary employing Optionee) or of
Optionee, which rights are hereby expressly reserved by each, to terminate
Optionee’s Service at any time for any reason, with or without cause.

5



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Apollo Group, Inc. has caused this Agreement to be
executed on its behalf by its duly-authorized officer on the date indicated
below its signature line, and Optionee has executed this Agreement on the date
below his signature line.

         
 
  APOLLO GROUP, INC.    
 
       
 
  BY:    
 
 
 
   
 
  TITLE:    
 
 
 
   
 
       
 
  DATED:                                              , 2008    
 
       
 
  OPTIONEE    
 
       
 
       
 
       
 
  DATED:                                              , 2008    

6



--------------------------------------------------------------------------------



 



APPENDIX
          The following definitions shall be in effect under the Agreement:
          A. Agreement shall mean this Stock Option Agreement.
          B. Board shall mean the Corporation’s Board of Directors.
          C. Cause shall have the meaning assigned to such term in
Section 7(b)(i) of the Employment Agreement.
          D. Change in Control shall have the meaning assigned to such term in
Section 3.1 of the Incentive Plan.
          E. Class A Common Stock shall mean shares of the Corporation’s Class A
common stock.
          F. Corporation shall mean Apollo Group, Inc., an Arizona corporation,
and any successor corporation to all or substantially all of the assets or
voting stock of Apollo Group, Inc. which shall by appropriate action adopt the
Incentive Plan.
          G. Employee shall mean an individual who is in the employ of the
Corporation (or any Parent or Subsidiary), subject to the control and direction
of the employer entity as to both the work to be performed and the manner and
method of performance.
          H. Code shall mean the Internal Revenue Code of 1986, as amended.
          I. Disability shall mean the Optionee’s inability to perform, with or
without reasonable accommodation, the principal duties and responsibilities of
his position with the Corporation for a period of six (6) consecutive months or
more by reason of any physical or mental injury.
          J. Exercise Date shall mean the date on which the option shall have
been exercised in accordance with Paragraph 9 of this Agreement.
          K. Exercise Price shall mean the exercise price per Option Share as
specified in Paragraph 1 of this Agreement.
          L. Expiration Date shall mean the date on which the option expires as
specified in Paragraph 2 of this Agreement.
          M. Fair Market Value per share of Class A Common Stock on any relevant
date shall be the closing price per share of Class A Common Stock on the date in
question on the Stock Exchange serving as the primary market for the Common
Stock, as such price is reported by the National Association of Securities
Dealers (if primarily traded on the Nasdaq Global or Global Select Market) or as
officially quoted in the composite tape of transactions on any other Stock
Exchange on which the Common Stock is then primarily traded. If there is no
closing price for the Common Stock on the date in question, then the Fair Market
Value shall be the closing price on the last preceding date for which such
quotation exists.
          N. Grant Date shall mean the grant date of the option as specified in
Paragraph 1 of this Agreement.
          O. Incentive Plan shall mean the Corporation’s 2000 Stock Incentive
Plan, as amended and restated effective May 15, 2007.

A-1



--------------------------------------------------------------------------------



 



          P. Non-Statutory Option shall mean an option not intended to satisfy
the requirements of Code Section 422.
          Q. Notice of Exercise shall mean the notice of option exercise in the
form prescribed by the Corporation.
          R. Option Shares shall mean the number of shares of Class A Common
Stock subject to the option as specified in Paragraph 1 of this Agreement.
          S. Optionee shall mean the person to whom the option is granted.
          T. Parent shall mean any corporation (other than the Corporation) in
an unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.
          U. Plan Administrator shall mean either the Board or a committee of
the Board acting in its capacity as administrator of the Plan.
          V. Service shall mean Optionee’s performance of services for the
Corporation (or any Parent or Subsidiary, whether now existing or subsequently
established) in the capacity of an Employee. Service shall not be deemed to
cease during a period of military leave, sick leave or other personal leave
approved by the Corporation. However, except to the extent otherwise required by
law or expressly authorized by the Plan Administrator or by the Corporation’s
written policy on leaves of absence, no Service credit shall be given for
vesting purposes for any period the Optionee is on a leave of absence.
          W. Stock Exchange shall mean the American Stock Exchange, the Nasdaq
Global Market or Global Select Market or the New York Stock Exchange.
          X. Subsidiary shall mean any corporation (other than the Corporation)
in an unbroken chain of corporations beginning with the Corporation, provided
each corporation (other than the last corporation) in the unbroken chain owns,
at the time of the determination, stock possessing fifty percent (50%) or more
of the total combined voting power of all classes of stock in one of the other
corporations in such chain.
          Y. Vesting Schedule shall mean the schedule set forth in Paragraph 4
of this Agreement pursuant to which the option is to become exercisable for the
Option Shares in installments over the Optionee’s period of Service.
          Z. Withholding Taxes shall mean the federal, state and local income
taxes and the employee portion of the federal, state and local employment taxes
required to be withheld by the Corporation in connection with the exercise of
the option.

A-2